948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Andrew KLUK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1779.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Ralph Andrew Kluk, a pro se Michigan citizen, appeals a district court order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Kluk filed an application for social security disability benefits with the Secretary, alleging disability due to back problems, high blood pressure, anxiety, gout, kidney stones, vitreous floaters, no left eye, viral encephalopathy, and tinnitus.   Following a hearing, the administrative law judge (ALJ) determined that Kluk was not disabled because he had the residual functional capacity to perform his past relevant work.   The Appeals Council affirmed the ALJ's determination.


3
Kluk then filed a complaint seeking review of the Secretary's decision.   Over Kluk's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendant.   Kluk has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on June 4, 1991, as adopted by the district court in its order filed on June 25, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.